Citation Nr: 1755459	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-09 914	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to increased ratings for a left knee disability, rated as 10 percent disabling prior to March 10, 2009; 10 and 20 percent disabling from March 10, 2009, to February 9, 2010; 30 percent disabling from April 1, 2011, to August 19, 2012; and 60 percent disabling from August 20, 2012.

2.  Entitlement to initial increased ratings for a right knee disability, rated as 10 and 20 percent disabling from April 29, 2009, to May 3, 2011; 30 percent disabling from July 1, 2012, to August 19, 2012; and 60 percent disabling from August 20, 2012.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and a depressive disorder.

7.  Entitlement to service connection for type II diabetes mellitus.

8.  Entitlement to service connection for neuropathy.

9.  Entitlement to service connection for coronary artery disease (claimed as a carotid artery disorder).

10.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to December 1970. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 (granted service connection for tinnitus and left ear hearing loss) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2012 rating decision, the RO assigned 100, 30, and 60 percent disability ratings for the left knee disability effective February 9, 2010; April 1, 2011; and August 20, 2012, respectively.  The RO assigned 100, 30, and 60 percent disability ratings for the right knee disability effective May 3, 2011; July 1, 2012; and August 20, 2012, respectively.  The RO also granted service connection for right ear hearing loss and denied a compensable rating for bilateral hearing loss.  

In January 2015, the Veteran made his initial withdraw of his request for a Travel Board hearing.


FINDING OF FACT

On March 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


